UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) SQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 £TRANSITION REPORT UNDER SECTION 13 or 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333- 141327 MAX NUTRITION, INC. (Exact name of small business issuer as specified in its charter) Nevada 26-0162321 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) c/o American Union Securities 100 Wall Street – 15th Floor New York,NY10005 (Address of principal executive offices) 212-232-0120 (Issuer's telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes S * No £ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 30,000,000 shares of Common Stock, as of February 15, 2008. Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934)(check one): Yes £No S Transitional Small Business Disclosure Format (check one): Yes £No S MAX NUTRITION, INC. AND SUBSIDIARIES December 31, 2007 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Contents Page(s) Consolidated Balance Sheet F-2 Consolidated Statements of Income and Comprehensive Income F-3 Consolidated Statement of Stockholders Equity F-4 Consolidated Statements of Cash Flows F-5 Notes to the Consolidated Financial Statements F-6 to F-14 F-1 PART I – FINANCIAL INFORMATION Item 1.Financial Information MAX NUTRITION, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET December 31, 2007 (Unaudited) ASSETS CURRENT ASSETS: Cash $ 2,608,489 Accounts receivable, net of allowance for doubtful accounts of $245,837 4,086,042 Inventories 495,072 Due from related parties 3,640,593 Prepayments and other current assets 1,642,705 Total Current Assets 12,472,901 REAL ESTATE 1,298,295 PROPERTY, PLANT AND EQUIPMENT, net 1,661,125 PATENT AND PURCHASED FORMULAE, net 27,417 LAND USE RIGHT, net 1,474,320 Total Assets $ 16,934,058 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 859,129 Accrued expenses and other current liabilities 1,153,540 Total Current Liabilities 2,012,669 LONG-TERM PAYABLE, LAND USE RIGHT 1,372,024 MINORITY INTEREST 1,733,976 Total Liabilities 5,118,669 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, $0.001 par value, 1,000,000 shares authorized, none issued or outstanding - Common stock, $0.001 par value, 74,000,000 shares authorized, 30,000,000 shares issued and outstanding 30,000 Additional paid-in capital Statutory reserves 1,835,233 Retained earnings 4,740,309 Accumulated other comprehensive income: Foreign currency translation gain 1,186,325 Total Stockholders' Equity 11,815,389 Total Liabilities and Stockholders' Equity $ 16,934,058 See accompanying notes to the Consolidated Financial Statements. F-2 MAX NUTRITION, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) For the Three Months Ended December 31, For the Six Months Ended December 31, 2007 2006 2007 2006 NET REVENUES $ 4,708,687 $ 2,189,100 $ 7,715,124 $ 4,357,962 COST OF GOODS SOLD 2,378,083 1,407,880 4,189,838 2,785,004 GROSS PROFIT 2,330,604 781,220 3,525,286 1,572,958 OPERATING EXPENSES: Selling expenses 250,726 120,555 400,803 241,271 General and administrative expenses 284,269 168,486 483,939 390,132 Total operating expenses 534,995 289,041 884,742 631,403 INCOME FROM OPERATIONS 1,795,609 492,179 2,640,544 941,555 OTHER INCOME (EXPENSE): Interest income 6,729 2,011 6,729 2,011 Interest expense (19,377) (11,680) (41,760) (23,080) Other income (expense) (64,333) (4,372) (59,787) (3,394) Total other income (expense) (76,981) (14,041) (94,818) (24,463) INCOME BEFORE INCOME TAXES 1,718,628 478,138 2,545,726 917,092 INCOME TAXES - INCOME BEFORE MINORITY INTEREST 1,718,628 478,138 2,545,726 917,092 MINORITY INTEREST (220,231) (146,760) (391,474) (283,367) NET INCOME 1,498,397 331,378 2,154,252 633,725 OTHER COMPREHENSIVE INCOME: Foreign currency translation gain 352,752 117,902 528,136 206,572 COMPREHENSIVE INCOME $ 1,851,149 $ 449,280 $ 2,682,388 $ 840,297 NET INCOME PER COMMON SHARE - BASIC AND DILUTED $ 0.05 $ 0.01 $ 0.07 $ 0.02 Weighted Common Shares Outstanding - basic and diluted 30,000,000 30,000,000 30,000,000 30,000,000 See accompanying notes to the Consolidated Financial Statements. F-3 MAX NUTRITION, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY For the Six Months Ended December 31, 2007 (Unaudited) Accumulated Other Comprehensive Common Stock, $0.001 Par Value Additional Income Total Number of Paid-in Statutory Surplus Retained Foreign Currency Stockholders' Shares Amount Capital Reserve Earnings Translation Gain Equity Balance, July 1, 2005 30,000,000 $30,000 $4,023,522 $225,672 $854,358 $- $5,133,552 Comprehensive income Net income 1,499,832 1,499,832 Foreign currency translation gain 212,255 212,255 Total comprehensive income 1,712,087 Appropriation to statutory surplus reserves 259,698 (259,698) - Appropriation to employee welfare funds (150,107) (150,107) Balance, June 30, 2006 30,000,000 30,000 4,023,522 485,370 1,944,385 212,255 6,695,532 Comprehensive income Net income 1,991,535 1,991,535 Foreign currency translation gain 445,934 445,934 Total comprehensive income 2,437,469 Appropriation to statutory surplus reserves 564,456 (564,456) - Balance, June 30, 2007 30,000,000 30,000 4,023,522 1,049,826 3,371,464 658,189 9,133,001 Comprehensive income Net income 2,154,252 2,154,252 Foreign currency translation gain 528,136 528,136 Total comprehensive income 2,682,388 Appropriation to statutory surplus reserves 785,407 (785,407) - Balance, December 31, 2007 30,000,000 $30,000 $4,023,522 $1,835,233 $4,740,309 $1,186,325 $11,815,389 See accompanying notes to the Consolidated Financial Statements. F-4 MAX NUTRITION, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended December 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 2,154,252 $ 633,726 Adjustments to reconcile net income to net cash provided by (used in) operating activities Depreciation expense 167,042 184,346 Amortization expense 74,500 59,035 Minority interest in net earnings of consolidated subsidiaries 391,474 283,367 Changes in operating assets and liabilities: Accounts receivable (730,476) (916,040) Inventories 379,534 (619,648) Prepayments and other current assets 888,430 (1,250,952) Accounts payable (172,232) 458,456 Accrued expenses and other current liabilities (1,635,086) (1,257,224) NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES 1,517,438 (2,424,934) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment (22,431) (4,355) Purchase of land use right - (90,106) NET CASH USED IN INVESTING ACTIVITIES (22,431) (94,461) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from long-term debt - 589,433 Repayment of long-term debt (1,151,537) - Amounts received from (paid to) related parties 823,740 768,348 NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES (327,797) 1,357,781 EFFECT OF EXCHANGE RATE CHANGES ON CASH 124,710 61,339 NET INCREASE (DECREASE) IN CASH 1,291,920 (1,100,275) Cash at beginning of period 1,316,569 1,901,815 Cash at end of period $ 2,608,489 $ 801,540 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid $ - $ - Taxes paid $ - $ - See accompanying notes to the Consolidated Financial Statements. F-5 MAX NUTRITION, INC. AND SUBSIDIARIES Notes to the Consolidated Financial Statements December 31, 2007 (Unaudited) NOTE 1 – ORGANIZATION AND OPERATIONS Max Nutrition, Inc. (“Max Nutrition”or the “Company”) commenced operations as an unincorporated entity D/B/A Max Nutrition in June 2004 and was organized by its then sole owner as Wink Stone LLC, a limited liability company, in March 2005.Wink Stone LLCwas converted into a C corporation, incorporated in the State of Nevada, on January 12, 2007 in a transaction in which the newly-formed corporation exchanged 9,100,000 shares of common stock for all of the outstanding membership units of Wink Stone, LLC.All membership units were held by and all shares of common stock were issued to the Company’s then sole owner and president. No cash consideration was paid.As of the date of the exchange, January 12, 2007, Wink Stone, LLC was in a negative net capital position and, as such, no value was given to the stock issued by the newly formed corporation.
